Garrett, Presiding Judge,
dissenting.
The Union of Soviet Socialist Republics has been in existence for many years. It was recognized by our Government in 1933. In the press of the United States the abbreviation U. S. S. R. has been constantly used for two decades to indicate that country just as U. S. A. is constantly used to indicate the United States of America. It is true that the abbreviation is not a word, but the letters are plain English letters, and it seems to me that they are sufficient to meet the spirit of the marking statute. Surely all who could have any particular interest in the merchandise involved must know the meaning of the abbreviation. The only decision by this court bearing upon the use of letters alone cited in the majority opinion is that of Givaudan Delawanna, Inc. v. United States, 22 C. C. P. A. (Customs) 115, T. D. 47104. It is my thought that the present case is distinguishable from that. The country there was the small and little-known country of Zanzibar. It was held, I think correctly, that “ZBAR” was insufficient.,. The Union of Soviet Socialist Republics is territorially and in point of population one of the largest nations on earth. It does not seem to me possible that the abbreviation of that name could be confused with that of any other nation by any person having reasonable information as to history and geography.